Opinion by
Morrison, J.,
In this action of assumpsit the plaintiff avers a contract made with the defendant on September 4,1908, that the latter would transport from New York City and deliver to the plaintiffs at Johnstown, Pennsylvania, a certain case of shirts of the value of $71.87; that the shirts were delivered to the defendant at New York and carried by it to Johnstown, where the plaintiffs paid the defendant for its services, in accordance with the contract, $1.19; that the defendant neglected and refused to deliver the goods to the plaintiffs, although several times requested so to do, and that by reason of this breach of said contract, the plaintiffs suffered damages, before the bringing of this suit, in the sum of $71.06. The evidence was sufficient to warrant the jury in finding the above facts in favor of the plaintiffs, although it was in conflict. The defendant did not deny the contract, nor the receipt of the $1.19, but averred that the case of shirts was duly delivered to the plaintiffs at Johnstown, in accordance with the contract.
As the case was tried and .submitted to the jury, it was purely a question of fact on conflicting evidence as to whether or not the shirts were delivered by the defendant to the plaintiffs. The learned court submitted this question and the measure of damages to the jury in a charge of which the defendant has no just ground of complaint. We find no merit in the assignments of error. The case was well tried on its merits and the jury having found in favor of the plaintiffs, and assessed *263the damages at the actual amount of their loss, if the plaintiffs did not receive the goods, we can see no adequate reason for disturbing the judgment.
The assignments of error are dismissed and the judgment is affirmed.